K&L GATES LLP 1, N.W. WASHINGTON, DC 20006-1600 T202.778.9000F 202.778.9100klgates.com April 25, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Neuberger Berman Alternative Funds Neuberger Berman Global Long Short Fund File Nos.333-122847; 811-21715 Post-Effective Amendment No. 40 Ladies and Gentlemen: We have acted as counsel to Neuberger Berman Alternative Funds (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 40 to the Trust's Registration Statement on Form N-1A (the “Amendment”), and we have reviewed a copy of the Amendment being filed with the U.S. Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP
